DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 comprises a recitation, wherein the claimed reaction is “preferably” carried out in a solvent.  Use of the word “preferably” renders the claims indefinite, as it is unclear whether or not a solvent is intended to actually be used in the claimed method.  Claims 2-10 ultimately depend from claim 1 and are therefore indefinite as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castulik et al (WO 2016/026785).
Castulik et al disclose a process for preparing lenalidomide by contacting an intermediate (II) with a reducing agent (zinc) in combination with acetic acid, in a solvent (C1-C3 alcohol, an amide, and water).  The reaction mixture is heated to a temperature most preferably from 60 to 65°C, and stirred for a period of time from 10-60 minutes.  The product is isolated by hot filtration and then washed by water or methanol.  After filtration, the filtrate is cooled, wherein crystalline lenalidomide Form A precipitates from solution.  If other than form A is produced, such a form may be recrystallized to produce Form A.   In example 1, it is disclosed that the reduction is conducted under an inert, argon atmosphere, at a temperature of 65°C (page 5, line 9 to page 6, line 17; page 7, lines 6-13; example 1).  This process anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castulik et al.
Claim 4 is drawn to the process comprising an alcohol and water at a specific volume ratio, and/or the volume-mass ratio of solvent to intermediate II being 10mL/g to 25mL/g.  The reference does not expressly teach these limitations; while the solvent taught by Castulik et al may comprise an alcohol and water, and amide is also present as solvent.  Nonetheless, the reference teaches that the amount of intermediate II in the mixed solvent is between 0.09 and 0.30 mmol/ml.  A person having ordinary skill in the would find it obvious to adjust such a reaction parameter so as to afford optimal mixing of the intermediate for optimum conversion to lenalidomide.
Claims 9 and 10 are drawn to reaction parameters employed for post-processing recrystallization of the product.  The reference does not expressly teach the steps recited in the instant claims; however, it does teach that recrystallization may be accomplished under known conditions (page 7, lines 12 and 13), and the claimed steps are known in the art.  As such, the instant claims are rendered obvious by Castulik et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622